IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

v. I.D. No. 1804002100

KEYTWAN L. DEPUTY
Defendant.

Submitted: February 11, 2019
Decided: Apri14, 2019

Upon Defendant’s Renewed Motion for Judgment of Acquittal
GRANTED

This matter was presented to a jury on October 4, 2018. At the conclusion of
the State’s evidence, outside the presence of the jury, Defendant Keytwan Deputy
(“Defendant”) moved for a Judgment of Acquittal. The motion was denied by the
Court pursuant to Rule 29(a) of the Superior Court Criminal Rules of Procedure.

Defendant presented no evidence and rested.

Defendant renewed his motion for judgment of acquittal. Pursuant to Rule
29(b), the Court reserved decision on the motion and the case was submitted to the
jury. The jury returned verdicts of Guilty on Possession of a Firearm By a Person
Prohibited and Possession of Ammunition By a Person Prohibited. The Court denied
the motion for judgment of acquittal.

Consistent with Rule 29(c), Defendant’s motion for judgment of acquittal was

renewed during the period of time fixed by the Court.

State’s Evidence Presented at Trial

The State presented four witnesses: two law enforcement officers and two
forensic experts. Detective J ames Wiggins, the State’s Chief lnvestigating Officer,
testified that he executed a search warrant at 1315 Delaware Avenue, Apartment 17,
on April 4, 2018. Inside the one-bedroom apartment, a loaded firearm was recovered
from inside a blue lawn chair bag located near a mattress leaning up against a wall
in the living room.

Several documents with Defendant’s name were also found in the living room.
However, none of the documents listed the 1315 Delaware Avenue address. Rather,
two pieces of mail indicated the address of 835 North Clayton Street. In the
apartment, Police also located a digital camera containing pictures of Defendant and
pill bottles prescribed to Defendant. There was male clothing in the apartment that
Detective Wiggins described would fit a large adult male, but the clothing was not
linked in any way to Defendant. Defendant was not present at the time the search of
the apartment was executed and no evidence was presented that Defendant leased
the apartment Although Defendant’s DNA was tested, there was no conclusive
evidence that Defendant’s DNA was anywhere in the apartment and Defendant’s
fingerprints were not on the firearm.

The State also presented the testimony of Officer Justin Phelps, who testified

that he observed Defendant in the area of 1315 Delaware Avenue approximately 7-

10 days prior to the execution of the search warrant. Specifically, Officer Phelps
testified that he saw a male he knew to be Defendant walking on the sidewalk near
1315 Delaware Avenue, but Officer Phelps conceded that he did not see Defendant
actually enter or exit the building.

The State and Defendant stipulated that, on or about April 4, 2018, Defendant
was a person prohibited by Delaware law from possessing owning, or controlling a
firearm and ammunition for a firearm.

Standard of Review

A motion for judgment of acquittal is governed by Superior Court Criminal
Rule 29. The Court may enter a judgment of acquittal only if “the evidence is
insufficient to sustain a conviction.”l The Court considers the evidence “together
with all legitimate inferences therefrom . . . from the point of view most favorable
to the State.”2 The standard of review a trial judge employs on a motion for judgment
of acquittal is whether any rational trier of fact, viewing the evidence in the light
most favorable to the State, could find the defendant guilty beyond a reasonable

doubt of all the elements of the crime.3 For the purposes of reviewing a claim of

 

l Super. Ct. Crim. R. 29(a).
2 State v. Biter, 119 A.2d 894, 898 (Del. Super. 1955).
3 Davis v. State, 706 A.2d 523, 525 (Del. 1998).

3

insufficient evidence, the Court does not distinguish between direct and
circumstantial evidence.4
Discussion

A conviction for Possession of a Firearm or Ammunition by a Person
Prohibited requires proof that the defendant is a prohibited person and that the
defendant “knowingly possesses, purchases, owns or controls a deadly weapon or
ammunition for a firearm while so prohibited.”5 With respect to possession,
sufficient evidence of constructive possession will support a conviction for
Possession of a Firearm or Ammunition by a Person Prohibited.6

The parties stipulated that Defendant was a prohibited person. Since the
firearm was not actually on Defendant’s person, the State is required to prove
Defendant had constructive possession of the firearm. ln order to prove constructive
possession of a firearm, the State must show that the defendant “(i) knew the location
of the gun; (ii) had the ability to exercise dominion and control over the gun; and
(iii) intended to exercise dominion and control over the gun.”7

There is no evidence that Defendant knew the location of the firearm. The

evidence presented at trial through the testimony of the police officers did not place

 

4 Czine v. s¢a¢e, 720 A.2d 891, 892 (Dei. 1993).

5 ii Del. C. § 1448(b).

6 Leca¢es v_ sza¢e, 987 A.2d 413, 426 (Dei. 2009).

7 Trzple¢¢ v. Sm¢e, 2014 wL 1888414, at *2 (Del. May 9, 2014).

4

Defendant in the apartment unit at the same time as the firearm. There was no
testimony as to whether Defendant was ever in the apartment or when the firearm
was placed into the apartment Similarly, there was no testimony as to when
Defendant’s personal items were placed into the apartment The location of
Defendant’s possessions in the same location as the firearm is not sufficient to
establish that Defendant knew the location of the firearm.

There is no evidence presented that Defendant had the ability or intention to
exercise dominion and control over the gun. There is minimal evidence tying
Defendant to the apartment No key to the apartment was recovered from Defendant.
There was no evidence that Defendant leased the apartment All the personal
documentary items attributed to Defendant had an address different from the address
of the subject apartment

There was no forensic evidence that connected the firearm to Defendant. No
latent fingerprints were recovered from the firearm, ammunition, or magazine
Although the firearm was analyzed for presence of DNA and compared to
Defendant’s known DNA sample, there was no DNA evidence that connected
Defendant to possession of the firearm.

The State relied upon circumstantial evidence to establish constructive
possession of the firearm. The evidence presented was insufficient to establish

possession of the firearm by Defendant. Even when viewing the evidence in the

light most favorable to the State, a rational trier of fact could not have found
Defendant guilty of Possession of a Firearm by a Person Prohibited and Possession
of Ammunition by a Person Prohibited beyond a reasonable doubt
Conclusion

Therefore, based on the entire record, including all direct and circumstantial
evidence, and the references therefrom, the State did not meet its burden of proving
the element of possession beyond a reasonable doubt for each of the charges:
Possession of a Firearm By a Person Prohibited (Count I) and Possession of
Ammunition By a Person Prohibited (Count II). The Court finds that the evidence
was not sufficient to support a finding of constructive possession. Justice requires
that the jury’s verdict be set aside.

NOW, THEREFORE, the Defendant’s Motion for Judgment of Acquittal
is GRANTED. Pursuant to Rule 29(c), the verdicts of guilty are hereby set aside

and judgments of acquittal are hereby entered on both char ‘

    

IT IS SO ORDERED.

 

The Honorable Andrea L. Rocanelli